In February 2011, after investigating an internal complaint
                  against him, LVMPD issued Jenkins a written reprimand for violating
                  LVMPD's harassment and discrimination policy. The reprimand, which
                  Jenkins signed, did not mention a transfer to a new assignment.
                  Nonetheless, LVN1PD transferred Jenkins on the same day he signed the
                  reprimand. The transfer notice, which was labeled as an lajdministrative
                  [t]ransfer," stated the following:
                                    As a result of it being determined that you
                              engaged in inappropriate verbal communications
                              with subordinates of a nature that violates the
                              Department's harassment and discrimination
                              policies, I am recommending that you be
                              transferred out of your current assignment. My
                              recommendation is to transfer you to a patrol
                              squad as it provides a more structured
                              environment and closer supervision by your
                              Lieutenant.
                  Due to this transfer, Jenkins lost his position as a property crimes
                  supervisor and certain benefits, including his favorable work schedule and
                  assignment differential pay (ADP) of 8% of his base salary.
                              Before LVMPD filed the written reprimand against Jenkins, a
                  voluntary body-for-body transfer was discussed that would have swapped
                  Jenkins for his counterpart in another area. Jenkins, his counterpart, and
                  their supervising Lieutenants and Captains agreed to this transfer.
                  However, the transfer was never effectuated as originally agreed.
                              On March 10, 2011, Jenkins filed a formal grievance regarding
                  his transfer under Articles 7 (Management Rights) and 12 (Grievance
                  Procedures for Disciplinary Action) of the Collective Bargaining
                  Agreement (CBA) between LVMPD and the Police Managers and
                  Supervisors Association. LVNIPD refused to accept the grievance because
                  it was not filed under Article 23 (Transfers).
SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    ae
                              Jenkins and the Las Vegas Police Managers and Supervisors
                  Association (PMSA) filed a complaint with the Board, alleging that
                  Jenkins was denied due process and that LVMPD breached the CBA and
                  the covenant of good faith and fair dealing by implementing a disciplinary
                  transfer under the guise of an administrative transfer. The complaint also
                  requested that the Board restrain LVMPD from using administrative
                  transfers for disciplinary purposes against PMSA members.
                              As a result, the Board held a hearing and found that the
                  complaint had merit. In its decision, the Board found that although
                  Jenkins' transfer was purportedly administrative, in reality it was
                  disciplinary because it was intended to punish Jenkins. The Board also
                  found that LVMPD "has unilaterally adopted the practice of using
                  administrative transfers . . . to discipline employees . . . to circumvent the
                  bargained-for grievance process." Thus, the Board concluded that Jenkins'
                  transfer was a disciplinary measure subject to mandatory bargaining in
                  good faith. The Board then determined that LVMPD's refusal to hear
                  Jenkins' grievance and its use of an administrative transfer as a
                  disciplinary method each constituted a refusal to bargain in good faith in
                  violation of NRS 288.270(1)(a), (e). Finally, the Board concluded that
                  LVMPD's practice of using administrative transfers to discipline
                  employees violates NRS 288.270(1)(a), (e).
                              Consequently, the Board ordered LVMPD to reinstate Jenkins
                  to property crimes supervisor at the earliest opportunity with ADP of 8%,
                  provide Jenkins with the ADP of 8% that he lost since his transfer, post a
                  notice stating that LVMPD will not use administrative transfers as a
                  means of imposing discipline upon an employee, and pay attorney fees and



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ce
                  costs. The "award" of attorney fees and costs did not include a specific
                  amount because the Board had not received the requisite information.
                              On February 25, 2013, LVMPD filed a petition for judicial
                  review with the District Court of Clark County, Nevada. On March 26,
                  2013, the Board entered a separate order specifying the amount of
                  attorney fees and costs to which Jenkins and the PMSA were entitled. In
                  response, on April 9, 2013, LVMPD amended its petition for judicial
                  review to expressly challenge that award. The district court denied
                  LVMPD's petition, and this appeal follows.
                                                DISCUSSION
                              "When reviewing a district court's denial of a petition for
                  judicial review of an agency decision, this court engages in the same
                  analysis as the district court."   Taylor v. Dep't of Health and Human
                  Servs., 129 Nev., Adv. Op. 99, 314 P.3d 949, 951 (2013) (internal quotation
                  omitted). Accordingly, we apply the standards listed in NRS 233B.135(3)
                  to determine whether the administrative agency's decision was clearly
                  erroneous or constituted an abuse of discretion.    See id.    In making this
                  determination, "this court defer[s] to an agency's interpretation of its
                  governing statutes or regulations if the interpretation is within the
                  language of the statute."   Id. (alteration in original) (internal quotation
                  omitted). Other questions of law we review de novo.           See Bisch v. Las
                  Vegas Metro. Police Dep't, 129 Nev., Adv. Op. 36, 302 P.3d 1108, 1112
                  (2013). Finally, we will uphold findings of fact when supported by
                  substantial evidence, or "evidence that a reasonable person would accept
                  as adequate to support [the] conclusion." Id. "[W]here conflicting evidence
                  exists, all favorable inferences must be drawn towards the prevailing



SUPREME COURT
        OF
     NEVADA
                                                       4
(01 1947A    He
                party."   Yamaha Motor Co. v. Arnoult, 114 Nev. 233, 238, 955 P.2d 661,
                664 (1998).
                Jurisdiction of the Board to hear the complaint
                               LVMPD initially contends that the Board mischaracterized
                Jenkins' transfer as disciplinary. According to LVMPD, because Jenkins'
                transfer was actually administrative and he failed to exhaust his
                contractual remedies under Article 23 of the CBA, either the Board lacked
                jurisdiction to entertain the complaint or there was no justiciable
                controversy.
                               As an initial matter, whether an employee transfer is
                disciplinary or administrative in nature is a question of fact.          See
                Muhammad v. New York City Transit Auth.,             52 F. Supp. 3d 468, 482
                (E.D.N.Y. 2014) (indicating that whether a transfer was disciplinary in
                nature in a Title VII religious discrimination action was a question of
                fact); Black v. City & Cnty. of Honolulu,   112 F. Supp. 2d 1041, 1058 (D.
                Haw. 2000) (stating that "whether the disciplinary action was legitimate"
                is a question of fact for a conspiracy claim). In determining whether the
                transfer is disciplinary in nature, we note that "discipline" means to
                punish. City of Reno v. Reno Police Protective Ass'n, 118 Nev. 889, 900, 59
P.3d 1212, 1220 (2002). Here, we conclude the Board's finding that the
                transfer was disciplinary is supported by the transfer notice, Captain
                Greenway's testimony, and the reduction in pay and benefits associated
                with Jenkins' transfer. Because this evidence would allow a reasonable
                person to accept the Board's finding that Jenkins' transfer was
                disciplinary, the finding is supported by substantial evidence. We
                therefore will not disturb this finding on appeal.



SUPREME COURT
        OF
     NEVADA


(01 1947A
                             Further, this court reviews challenges to subject matter
                 jurisdiction de novo.   See Deja Vu Showgirls v. State, Dep't of Taxation,
                 130 Nev., Adv. Op. 73, 334 P.3d 392, 397 (2014). NRS 288.110(2) states
                 that "[t]he Board may hear and determine any complaint arising out of the
                 interpretation of, or performance under, the provisions of [NRS Chapter
                 288] by any local government employer, local government employee or
                 employee organization." NRS 288.280 also provides that "[a]ny
                 controversy concerning prohibited practices may be submitted to the
                 Board." Construing these provisions in City of Reno, we "recognized that
                 the EMRB has exclusive jurisdiction over unfair labor practice issues,"
                 including "the prohibited practice of unilaterally changing a subject of
                 mandatory bargaining." 118 Nev. at 895, 59 P.3d at 1217. Thus, we must
                 determine whether the complaint alleged that LVMPD committed a
                 violation under NRS Chapter 288.          See Rose quist v. Intl Ass'n of
                 Firefighters Local, 118 Nev. 444, 448-49, 49 P.3d 651, 653-54 (2002),
                 overruled on other grounds by Allstate Ins. Co. u. Thorpe, 123 Nev. 565,
                 170 P.3d 989 (2007).
                             NRS Chapter 288 requires a local government employer to
                 negotiate in good faith regarding the mandatory subjects of bargaining.
                 NRS 288.150(1). Mandatory subjects include, among others, "[d]ischarge
                 and disciplinary procedures" and "[g]rievance and arbitration procedures
                 for resolution of disputes relating to interpretation or application of
                 collective bargaining agreements." NRS 288.150(2)(i), (o); see Intl Ass'n of
                 Firefighters, Local #1285 u. City of Las Vegas, 104 Nev. 615, 620, 764 P.2d
478, 481 (1988) (holding that an employer's action of suspending an
                 employee because of his larceny charge was a disciplinary action subject
                 for grievance and arbitration). Subjects "reserved to the local government

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 194-A    0
                       employer without negotiation include . . . the right to hire, direct, assign or
                       transfer an employee, but exclud[e] the right to assign or transfer an
                       employee as a form of discipline." NRS 288.150(3), (3)(a). NRS Chapter
                       288 also prohibits a local government employer from "Nnterfer[ing],
                       restrain[ing] or coerc[ing] any employee in the exercise of any right
                       guaranteed under [NRS Chapter 2881" and from "Hefus[ing] to bargain
                       collectively in good faith with the exclusive representative as required in
                       NRS 288.150." NRS 288.270(1)(a), (e).
                                   The complaint included claims for breach of the CBA and the
                       covenant of good faith and fair dealing Each of these claims is based on
                       LVMPD's use of the purported administrative transfer as a pretense for
                       disciplining Jenkins and LVMPD's subsequent refusal to accept Jenkins'
                       filed grievance.     These claims and their bases arise out of the
                       interpretation and performance of provisions under NRS Chapter 288,
                       including LVMPD's obligation to negotiate in good faith for disciplinary
                       and grievance procedure changes and to refrain from restraining Jenkins
                       in his attempt to exercise his right to grieve the disciplinary transfer
                       under the CBA. Each of the claims amounts to an allegation of an unfair
                       labor practice in violation of the CBA and NRS Chapter 288. Accordingly,
                       we conclude that the Board had jurisdiction to entertain the complaint.
                       The Board's conclusion regarding LVMPD's unilateral adoption of the
                       practice of using administrative transfers
                                   LVMPD argues that the Board's determination that LVMPD
                       had been using administrative transfers in violation of NRS 288.270
                       improperly deprived LVMPD of its statutory and contractual rights to




SUPREME COURT
        OF
     NEVADA
                                                              7
(0) I947A    9   e))
                  conduct administrative transfers.' LVMPD further asserts that Article 23
                  of the CBA permits LVMPD to use an administrative transfer "[w]henever
                  performance or conduct issues arise," and NRS 288.150(3), (5) guarantees
                  that permission.
                              LVMPD's primary argument related to its contractual rights
                  to exercise an administrative transfer hinges on its incorrect assertion
                  that Jenkins' transfer was non-disciplinary. Because Jenkins' transfer
                  was disciplinary, this basis for LVMPD's argument fails.
                              Whether Article 23 of the CBA would apply because a transfer
                  was based on "conduct," regardless of the disciplinary nature of the
                  transfer, is a question of contractual interpretation. As a question of law
                  outside of the Board's governing statute and regulations, this court
                  reviews interpretation of the CBA de novo. See Galardi v. Naples Polaris,
                  LLC,   129 Nev., Adv. Op. 33, 301 P.3d 364, 366 (2013) (stating that
                  appellate review of contractual interpretation is de novo). Despite
                  competing arguments for construing the CBA, neither party claims that
                  any provision in the agreement is ambiguous. Thus, the issue becomes
                  whether Article 12 or 23 governs the CBA when an employee is
                  transferred for disciplinary reasons.


                        ILVMPD also appears to contend that the Board lacked substantial
                  evidence to support its finding that LVMPD regularly engaged in the
                  practice of using administrative transfers to discipline employees to avoid
                  the grievance process because the witness statements the Board relied on
                  were neither evidentiary nor judicial admissions and therefore insufficient
                  to support the finding. We disagree and conclude that the Board's finding
                  that LVMPD "has unilaterally adopted the practice of using
                  administrative transfers . . . to discipline employees . . . to circumvent the
                  bargained-for grievance process" is supported by substantial evidence.



SUPREME COURT
        OF
     NEVADA
                                                          8
(UP 1947A    eo
                             Based on the language found in both Articles 12 and 23, when
                 LVMPD uses a transfer for disciplinary purposes—with the intention of
                 punishing the transferee—Article 12 applies and requires LVMPD to
                 allow the grievance process. See City of Reno, 118 Nev. at 900, 59 P.3d at
                 1220; see also NRS 289.010(4) (defining punitive action as 'any action
                 which may lead to dismissal, demotion, suspension, reduction in salary,
                 written reprimand or transfer of a peace officer for purposes of
                 punishment"). Thus, using administrative transfers for disciplinary
                 purposes would constitute a unilateral change of provisions required to be
                 bargained-for under NRS Chapter 288. Accordingly, we conclude the
                 Board's decision that LVMPD's widespread use of administrative transfers
                 for disciplinary purposes without engaging in the bargaining process
                 violated NRS 288.270 was correct.
                             We also reject LVMPD's arguments that the Board's decision
                 violates its statutory rights under NRS Chapter 288. First, LVMPD relies
                 on its incorrect assertion that the transfers at issue are non-disciplinary,
                 arguing that rights involving such transfers are therefore not required to
                 be bargained-for. When speaking of matters reserved for local government
                 employers, NRS 288.150(3)(a) specifically excludes "the right to assign or
                 transfer an employee as a form of discipline." Accordingly, because the
                 Board found that LVMPD was wrongfully using administrative transfers
                 for disciplinary purposes, this argument fails.
                             Next, LVMPD implies that NRS 288.150(5) empowered it to
                 use an administrative transfer for disciplinary purposes. This court has
                 never construed this provision to empower a local government employer to
                 unilaterally override a mandatorily bargained-for disciplinary procedure
                 contained in a collective bargaining agreement, even when the statutory

SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A    e
                provision is expressly included in that agreement.        See Int? Ass'n of
                Firefighters, Local # 1285 v. City of Las Vegas,   112 Nev. 1319, 1323-25,
                929 P.2d 954, 957 (1996) (concluding that a firefighter trainee was entitled
                to arbitration by the article in the applicable collective bargaining
                agreement governing grievances and disputes, despite the verbatim
                language of NRS 288.150(5) included in the agreement).
                            Here, Article 12 of the CBA unequivocally provides the
                procedures for disciplinary disputes, which includes an employee's right to
                file a grievance. We will not construe NRS 288.150(5) to empower a local
                government employer to unilaterally rewrite a provision that was
                mandatorily bargained-for. Because the Board's decision did not deprive
                LVMPD of any contractual or statutory rights, we affirm the Board's
                decision.
                The Board's award of assignment differential pay
                            LVMPD contends that the Board could not award Jenkins
                ADP because there is no property right in such pay under the CBA. NRS
                288.110(2) states that "Nile Board, after a hearing, if it finds that the •
                complaint is well taken, may order any person to refrain from the action
                complained of or to restore to the party aggrieved any benefit of which the
                party has been deprived by that action." This court has previously
                concluded that this language is plain and unambiguous.          See City of
                Henderson v. Kilgore,     122 Nev. 331, 335, 131 P.3d 11, 14 (2006)
                (concluding that pursuant to NRS 288.110(2), the Board does not have
                authority to grant an injunction until after it has held a hearing and found
                the complaint is well taken).
                            Here, the Board held a hearing, found that the complaint was
                well taken, and issued a remedy to restore the benefits Jenkins was
                deprived of based on LVMPD's unfair labor practice, which included back-
SUPREME COURT
        OF
     NEVADA

                                                     10
(0i I947A
                pay for the ADP of 8% that he lost as a patrol sergeant and being
                presently restored to receive the ADP of 8%. Therefore, we conclude that
                the Board did not commit clear error on this issue, and we affirm its
                decision.
                Jurisdiction of the Board to award attorney fees and costs
                             LVMPD argues that the Board erroneously awarded
                respondents attorney fees and costs because Jenkins was not a prevailing
                party. Alternatively, LVMPD claims that the Board lacked jurisdiction to
                award attorney fees and costs because LVNIPD's filing of a petition for
                judicial review vested all jurisdiction with the district court.
                             "The Board may award reasonable costs, which may include
                attorneys' fees, to the prevailing party." NRS 288.110(6). "It is generally
                accepted that where an order of an administrative agency is appealed to a
                court, that agency may not act further on that matter until all questions
                raised by the appeal are finally resolved."     Westside Charter Serv. Inc. v.
                Gray Line Tours, 99 Nev. 456, 459, 664 P.2d 351, 353 (1983). "The rule is
                based on common sense" to ensure that a "court's jurisdiction over the
                subject matter of an appeal must be complete and not subject to being
                interfered with or frustrated by concurrent action by the administrative
                body." Id. (quoting Fisch back & Moore of Alaska, Inc. v. Lynn,      407 P.2d
174, 176 (Alaska 1965), overruled on other grounds by City & Borough of
                Juneau v. Thibodeau, 595 P.2d 626 (Alaska 1979)). However, "[o]peration
                of the rule is limited to situations where the exercise of administrative
                jurisdiction would conflict with the proper exercise of the court's
                jurisdiction." Id. (internal quotation omitted).
                            This court has stated "that a final judgment is one that
                disposes of all the issues presented in the case, and leaves nothing for the
                future consideration of the court, except for post-judgment issues such as
SUPREME COURT
       OF
    NEVADA

                                                      11
(0) 047A
                   attorney's fees and costs." Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d
416, 417 (2000). This is because "[a] post-judgment order awarding
                   attorney's fees and/or costs may be appealed as a special order made after
                   final judgment, pursuant to NRAP 3A(b)(2)."         Id.   Here, the Board's
                   original order included an award for costs and attorney fees in an
                   unspecified amount; it did not finally resolve that issue. After more than
                   ten days, making the Board's decision final for purposes of NRS
                   233B.130, 2 pursuant to NAC 288.360(3), LVMPD filed its petition for
                   judicial review. Then, the Board filed a second order awarding the
                   monetary amount of attorney fees and costs. More than ten days after
                   that order, making it final for purposes of review, LVMPD amended its
                   petition for judicial review to challenge the Board's award of attorney fees
                   and costs.
                                Therefore, the award of attorney fees and costs was not
                   properly before the district court upon LVMPD's filing of its original
                   petition for judicial review because the Board had not yet actually
                   determined the specific award. Because the award was not determined by
                   the first order, we conclude that the Board was not precluded from taking
                   subsequent action on the issue because it was outside of the scope of
                   LVMPD's original petition for judicial review. Ten days after the Board
                   filed its second order awarding attorney fees and costs, that order became
                   a final judgment for purposes of NRS 233B.130. Accordingly, when
                   LVMPD amended its petition for judicial review to include a challenge to
                   that final order, the issue of attorney fees and costs was properly before


                         We note that NRS 233B.130 has been amended by 2015 Nevada
                         2
                   Laws Ch. 160 (A.B. 53).

SUPREME COURT
        OF
     NEVADA

                                                        12
(0) 1947A    zet
                 the district court. Thus, we conclude that the Board had jurisdiction to
                 award Jenkins attorney fees and costs. Based on the foregoing, we
                            ORDER the judgment of the district court AFFIRMED.




                                                         /                    , C.J.
                                                   Hardesty




                                                   Cherry
                                                          Chuuttv             ,
                                                                                  J.




                                                                                  J.
                                                   Saitta



                                                                                  J.
                                                         29:224.8r3/4a
                                                   Gibbons




SUPREME COURT
        OF
     NEVADA
                                                    13
(D) 1947A    e
                 cc:   Hon. Ronald J. Israel, District Judge
                       Thomas J. Tanksley, Settlement Judge
                       Marquis Aurbach Coifing
                       Aldrich Law Firm, Ltd.
                       Attorney General/Las Vegas
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   14
(0) 1947A    e